UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 23, 2011 CHINA MODERN AGRICULTURAL INFORMATION, INC. (Exact name of registrant as specified in its charter) Nevada 333-164488 27-2776002 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) No. A09, Wuzhou Sun Town Limin Avenue, Limin Development District Harbin, Heilongjiang, China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 0451-84800733 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) EXPLANATORY NOTES On November 30, 2011, China Modern Agricultural Information, Inc. (the “Company”), filed a Current Report on Form 8-K (the “Original Form 8-K”) to report, among other things, that pursuant to the terms of such certain Equity TransferAgreement, dated as of November 23, 2011, by and among (i) the Company, (ii) the Company’s variable interest entity Heilongjiang Zhongxian Information Co., Ltd. (“Zhongxian Information”), (iii) Shangzhi Yulong Co., Ltd., a PRC company (“Shangzhi Yulong”), and (iv) the shareholders of Shangzhi Yulong Co., Ltd., (each a “Shangzhi Yulong Shareholder”, collectively the “Shanghai Yulong Shareholders”), Zhongxian Information acquired 100% of the equity interest of Shangzhi Yulong (such transaction, the “Equity Transfer”). As permitted under Item 9.01 of Form 8-K, the Company indicated in the Original Form 8-K that it would file the financial statements and the pro forma financial information required under Item 9.01 of Form 8-K within 71 calendar days after November 30, 2011, the date on which the Original Form 8-K was required to be filed. This Amendment No. 1 amends the Original Form 8-K to include the required financial statements and pro forma financial information. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired In connection with the Equity Transfer, the following financial statements of Shangzhi Yulong are attached hereto as Exhibits 99.1, and 99.2, respectively: • audited consolidated balance sheets of Shangzhi Yulong as of June 30, 2011 and 2010, and the related audited consolidated statements of income, changes in members’ equity and cash flows for each of the two years in the period ended June 30, 2011 and 2010; • condensed consolidated balance sheets of Shangzhi Yulong as ofSeptember30, 2011 (unaudited)and June 30, 2010, and the related unaudited condensed consolidated statements of income, changes in members’ equity and cash flows for the three months ended September30, 2011 and 2010. (b) Pro Forma Financial Information The following unaudited pro forma condensed combined financial information of the Company is attached hereto as Exhibit99.3: • unaudited pro forma condensed combined income statement for the year ended June 30, 2011 and the unaudited pro forma condensed combined balance sheet and income statement as of and for the three months ended September30, 2011. (d) Exhibits Exhibit Number Description Audited consolidated balance sheets of Shangzhi Yulong as of June 30, 2011 and 2010, and the related audited consolidated statements of income, changes in members’ equity and cash flows for each of the two years in the period ended June 30, 2011 and 2010; Condensed consolidated balance sheets of Shangzhi Yulong as ofSeptember30, 2011 (unaudited)and June 30, 2010, and the related unaudited condensed consolidated statements of income, changes in members’ equity and cash flows for the three months ended September30, 2011 and 2010; Unaudited pro forma condensed combined income statement for the year ended June 30, 2011 and the unaudited pro forma condensed combined balance sheet and income statement as of and for the three months ended September30, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA MODERN AGRICULTURAL INFORMATION, INC. Date: February 3, 2011 By: /s/ Wang Youliang Wang Youliang Chief Executive Officer 2
